DETAILED ACTION

The Applicant’s amendment filed on April 6, 2022 was received.  Claim 2 was canceled.  Claims 1 and 3-9 were amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued January 6, 2022.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12 and 13 directed to methods of manufacturing an article non-elected without traverse, for the reasons as indicated in the office action mailed January 6, 2022.  Accordingly, claims 12-13 been cancelled.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-11 are withdrawn, because the claims have been amended.

Claim Rejections
The claim rejections under 35 U.S.C. 103 as being unpatentable over Choi et al. and Cherala et al. on claims 1-10 are withdrawn, because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Choi et al., Cherala et al. and Truskett et al. on claim 11 is withdrawn, because independent claim 1 has been amended.


Reasons for Allowance
Claims 1 and 3-11  are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of controller program method to start the mold separation step under a first chucking condition that weakens the chucking force of a chucking region other than a chucking region, of chucking regions under a shot region of the substrate, which is located nearest to an outer circumferential side of the substrate, so as to allow the shot region facing the pattern surface to deform in a convex shape with respect to the pattern surface at time of mold separation, and chance from the first chucking condition to a second chucking condition that eliminates a difference in chucking force between chucking regions under the shot region, in combination with the other limitations set forth in the independent claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part in the time provided for the application, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.